Citation Nr: 0402941	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Evaluation of degenerative disc disease, lumbar spine, 
currently rated as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued a 40 percent disability evaluation of 
degenerative disc disease, lumbar spine and denied 
entitlement to TDIU. 


FINDINGS OF FACT

1.  Degenerative disc disease, lumbar spine, is no more than 
severe, with recurring attacks and intermittent relief.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

3.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.

4.  Significant neurological deficit attributable to the 
service-connected degenerative disc disease is not 
demonstrated.

5.  The veteran's only service-connected disability is 
degenerative disc disease, lumbar spine.

6.  The veteran has a nonservice-connected disability of 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Degenerative disc disease, lumbar spine, is no more than 
40 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
68 Fed. Reg. 51,456 (2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).

2.  The veteran is not totally disabled nor is she 
unemployable by reason of service-connected disability.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a July 2002 letter, the RO informed the veteran that she 
might be entitled to compensation at the 100 percent rate if 
she was unable to secure and follow a substantially gainful 
occupation solely due to her service-connected disabilities.  
The RO stated that to qualify for a total disability rating 
on this basis, she had to have one service-connected 
disability ratable at 60 percent or more, or two or more 
service-connected disabilities, at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined disability rating to 70 percent or more.  The RO 
stated that this must be shown by medical evidence.  

In the December 2002 statement of the case, the RO provided 
the veteran with the rating criteria for intervertebral disc 
syndrome effective prior to September 23, 2002, and with the 
rating criteria for intervertebral disc syndrome effective 
from September 23, 2002, to September 25, 2003, Diagnostic 
Code 5293.

Second, VA has a duty to inform the veteran of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In a July 2002 letter, the RO stated that the 
veteran should submit medical evidence supporting her claim 
for an increased evaluation for degenerative disc disease, 
lumbar spine.  The RO also stated that it would request 
records from any private medical care provider identified by 
the veteran, provided that the veteran indicated dates of 
treatment and the condition for which she was treated.  The 
RO stressed that submission of private medical records was 
ultimately the veteran's responsibility.  The RO stated that 
it would request records from any VA medical facility where 
the veteran indicated she had had treatment.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA and private 
treatment records, and Social Security Administration (SSA) 
records.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating her 
claim.  

The Board notes that the veteran was not notified of the new 
rating criteria for evaluation of disability of the spine, 
which were effective from September 26, 2003.  The Board 
finds that failure to notify the veteran of these criteria is 
not prejudicial to the veteran, as no reasonable possibility 
exists that additional assistance would aid in substantiating 
the claim.  For the reasons stated above, the Board finds 
that the requirements of the VCAA have been met. 

Finally, the Board also notes that service connection for 
degenerative disc disease was granted in the RO's rating 
decision of March 2002.  When the veteran thereafter 
expressed her desire for a higher evaluation than that 
initially assigned and for a TDIU, the RO by its letters of 
July 2002 informed her of the VA's duties to assist and her 
responsibilities for providing information and records.  This 
was prior to the September 2002 adjudication of the claims 
considered herein, and the proper notice was timely given to 
her.  The Board concludes that the duty to notify and to 
assist has been fulfilled, and any deficiency is harmless 
error and not prejudicial to the veteran.  38 C.F.R. 
§ 20.1102 (2003).

II.  Factual Background

An April 1999 VA x-ray examination report of the lumbosacral 
spine resulted in an impression of grade II spondylolisthesis 
of L4 in relationship to L5 with associated secondary 
moderately severe osteoarthritic findings, and definite pars 
interarticularis defect on the left at the L4 level.  In an 
April 1999 VA MRI report of the spine, the impression was 
modic type III degenerative changes involving the L4 and L5 
vertebrae, grade I-II spondylolisthesis of L4 on L5 with the 
presence of associated spondylolysis at L4 resulting in 
uncovering of the disc posteriorly, focal central disc 
protrusion present at L3/4 effacing the thecal sac and 
resulting in mild central canal stenosis in conjunction with 
ligamentum flavum thickening, but no significant neural 
foraminal stenosis evidence; presence of severe degenerative 
disc disease at L4/5 with mild degenerative disc disease at 
L5/S1; and mild right facet disease at L5/S1 with presence of 
mild left facet disease at L3/4.

In a May 1999 VA outpatient examination report, the veteran 
complained of back and hip pain with pain radiating into the 
legs.  She stated that she was unable to walk to the post 
office without stopping to rest, that she had been unable to 
perform a number of duties in her job due to her back 
discomfort, and that she had had difficulty boxing folders, 
mailing out films, and filing film jackets.  Upon physical 
examination, straight leg raising was positive at about 45 
degrees with pain in the low back area.  The assessment was 
back pain.  The examiner stated that the veteran was unable 
to perform the duties that were expected of her at work and 
therefore it was reasonable to consider her for a medical 
retirement.

In a June 1999 statement, a VA physician noted that the 
veteran was finding it impossible to perform such tasks as 
walking to the mailroom due to her back pain, and was having 
much difficulty in performing her job as a radiology 
secretary.  The physician noted that the veteran had to take 
over 130 days of sick leave in the past year due to illness, 
and that this indicated that the veteran was no longer able 
to work.  The physician also noted that the most significant 
of her multiple problems was diabetes mellitus and that the 
emotional stress of her job adversely affected control of her 
diabetes and problems with depression and anxiety.

In a June 1999 statement by another VA physician, it was 
noted that the veteran had poorly controlled diabetes 
mellitus, depression and degenerative joint disease.  She had 
incapacitating back and leg pain and her back disease 
significantly limited her job performance.  The physician 
stated that the veteran could not perform the duties required 
of her, that it would be difficult to accommodate her 
disabilities, and that the veteran should not be required to 
continue to work.

In an October 1999 private examination report, the veteran 
reported that the pain did not bother her too much when she 
rested but that it would bother her when she tried to walk or 
lift something.  She reported that she was unable to perform 
her duties at work without resting due to the discomfort and 
that she was on medical disability from her job.  Upon 
physical examination, straight leg raising was to 70 degrees, 
with discomfort bilaterally.  Her gait was somewhat guarded 
due to the discomfort.  Reflexes were basically 0, but 
symmetric.  Sensation and motor appeared to be intact.  Range 
of motion at the waist was 60 degrees anteriorly and 10 
degrees laterally right and left.  The assessment was 
degenerative joint disease with back and leg pain, and the 
examiner noted that the veteran was probably not able to be 
gainfully employed.

In a November 1999 VA outpatient treatment report, the 
veteran reported that she was only able to walk short 
distances before needing to stop and rest because of the 
pain.  The assessment was degenerative joint disease, and 
that the symptoms were intermittent.

In a July 2000 VA outpatient treatment report, there was no 
significant pain to straight leg raising, and reflexes were 
decreased but symmetrical.  The examiner entered an 
assessment of back pain and noted that the veteran had 
spondylosis which she "suspected" was responsible for most 
of the veteran's discomfort.  She noted that this was very 
limiting to the veteran.  

In a September 2000 document, a physician indicated that the 
veteran had significant back pain.

In an October 2000 VA outpatient treatment report, straight 
leg raising was positive bilaterally with pain in the back.  
The assessment was degenerative joint 
disease/spondylolisthesis.  The examiner noted that the 
veteran's back gave out on her periodically, and that she had 
continuing pain.

In a December 2000 VA outpatient treatment report, the 
veteran complained of significant back pain.  She stated that 
she was unable to stand or walk for any length of time 
without significant discomfort.  Upon physical examination, 
reflexes were symmetrical and straight leg raising was 
negative.  The assessment was back pain, which continued to 
be a very persistent and problematic symptom, significantly 
impairing her activity.

In a December 2000 private examination report, the veteran 
stated that the right leg had become weaker and more 
dysfunctional since the October 1999 examination.  The 
examiner noted that the veteran could not do any lifting, and 
that a lot of physical activity was limited by the 
spondylolisthesis and degenerative diseases.  Upon physical 
examination of the back, the veteran had some discomfort in 
the lower thoracic-lumbar area to palpation along the bony 
prominence; no spasms were noted.  There was discomfort along 
the sacral area.  Range of motion at the waist was 60 degrees 
anteriorly, 10 degrees laterally and posteriorly.  Straight 
leg raising was 70 degrees on the left, 50 degrees on the 
right.  The gait was guarded from discomfort of the back and 
the right leg irritation.  Reflexes were 0 but symmetric.  
Sensation and motor were intact.  No obvious asymmetry or 
atrophy was noted.  It was very difficult for the veteran to 
squat down and recover.  The assessment was degenerative 
joint disease, spondylolisthesis with secondary back and leg 
pain.  The examiner noted that this was limiting and that the 
veteran was disabled from this.  The examiner noted that the 
veteran had deteriorated since the last visit in October 
1999.

In a January 2001 Residual Functional Capacity Assessment 
(RFC) from the SSA, a physician indicated that the veteran's 
allegations of pain were credible but not to the extent that 
her back condition was totally disabling.  The physician 
noted that the veteran was able to fish, crochet, clean the 
house, wash clothes, and cook, although she performed these 
activities slowly.  The physician noted that the veteran 
could occasionally lift and/or carry a maximum of 20 pounds, 
frequently lift and/or carry up to 10 pounds, stand and/or 
walk for a total of about six hours in an 8-hour workday, sit 
for a total of about 6 hours in an 8-hour workday, and could 
push and/or pull an unlimited amount of time, other than as 
shown for lift and/or carry.  The physician concluded that 
the veteran was capable of work activity as indicated by the 
RFC.

In a May 2001 VA outpatient treatment report, the veteran 
stated that she continued to have significant back pain which 
continued to progress.  She stated that some days it was 
difficult to get out of bed.  She stated with frustration 
that she could not take out her garbage due to the 
discomfort.  Most of the pain was centered in the low back, 
although she did have radiation into both legs.  They 
continued to give out on her periodically.  She also noted 
some problems with her bladder, which she described more as 
urinary hesitancy and wondered if it was due to her back 
problems.  Straight leg raising was positive bilaterally with 
the right a bit worse than the left.  The examiner entered an 
assessment of back pain, spondylolisthesis, and degenerative 
disease of the back, which were getting progressively worse 
to the point where the veteran was unable to do simple 
activities without pain.  Pain medications provided little 
relief.  The examiner also entered an impression of adult 
onset diabetes, status unknown, but suspected to be poorly 
controlled.

In October 2001, the SSA granted disability benefits to the 
veteran for degenerative disc disease and diabetes effective 
August 1999.

In a January 2002 VA examination report, the veteran 
indicated that her back pain did not radiate down her legs, 
but that she did occasionally have paresthesia in her right 
lower extremity, but not constantly.  She described the pain 
as constant and moderate, which would increase to severe pain 
about twice per week where she was actually at bed rest.  She 
reported taking Tylenol III twice per day on a regular basis, 
which she increased with increased pain.  She stated that she 
had weakness and would avoid any lifting because of her back 
pain.  She reported having stiffness daily and fatigability, 
and that the pain would flare up with any lifting, twisting, 
bending, any prolonged standing or sitting, or any changes in 
the weather.  She reported that she was a file clerk in an x-
ray department and was unable to continue work because of the 
requirements of persistent standing and sitting, which would 
increase her back pain to the point that she was missing too 
much work.  She reported that she did not use any crutch, 
brace, or cane, and that she had not had any surgical 
intervention.  The examiner noted that the veteran led a 
fairly sedentary lifestyle and was unable to enjoy fishing as 
she used to do or get out much because of her back pain.  She 
would struggle even doing housework, and would only work for 
a short period, rest, and then work again to avoid over-
irritating her back.  

Upon physical examination, the examiner noted that the 
veteran walked into the room with a normal gait.  The veteran 
had mild paraspinal muscle spasms with palpation.  She 
complained of pain with any range of motion but had full 
range of motion to include forward flexion to 95 degrees, 
extension left and right to 35 degrees, rotation to 35 
degrees, and lateral flexion left and right to 40 degrees 
with some difficulty because of pain, but there was full 
range of motion.  She was able to walk across the room on 
toes and heels without difficulty.  She had five out of five 
strength of the lower extremities, +2 patellar and Achilles 
reflexes, and intact sensation of the lower extremities.  The 
examiner entered an impression of chronic low back pain 
related to degenerative disc disease and further degenerative 
changes as noted.  He noted that the veteran's pain was 
causing mild to moderate functional impairment of daily 
lifestyle requirements in the sense that it prevented the 
veteran from working on her feet for long periods, doing any 
heavy lifting, or sitting for prolonged periods.  The 
examiner noted that otherwise, the veteran had no findings of 
any peripheral radiculopathy related to this.

In a March 2002 rating decision, the veteran was granted 
service connection for degenerative disc disease, lumbar 
spine, with a 40 percent disability evaluation under 
Diagnostic Code 5293.  In the same rating decision, the RO 
denied service connection for diabetes mellitus.

A May 2002 VA radiology report of the lumbosacral spine 
showed second degree spondylolisthesis of L4 on L5 with 
definite pars defect on the left, degenerative disc disease 
and secondary degenerative osteoarthritic changes at the L4-5 
level.

In her formal claim for TDIU received in July 2002 the 
veteran reported that she became too disabled to work in 
August 1999, that she had worked as a secretary and that she 
had completed a high school education.  She enclosed a list 
of sick and annual leave taken from December 1997 through 
December 1998.

In a July 2002 VA outpatient treatment report, the veteran 
complained of pain all the time in the right hip and buttock 
area, and that when the pain was really bad, it would travel 
down the lateral part of her right thigh, stopping at the 
knee.  She denied any stiffness, fatigability, or weakness.  
She was taking Tylenol with codeine, which seemed to help her 
manage her pain.  She noted that periods of flare-up occurred 
with weather changes, which would increase her pain.  
Precipitating factors were walking up any hills, walking up 
or down stairs, or carrying any heavy items.  Alleviating 
factors were taking pain pills, and sometimes lying flat on 
her back.  She was able to do housework in spurts, but had to 
rest inbetween.  She denied use of crutches, a cane, or a 
back brace.  

Upon physical examination, the examiner noted that the 
veteran was ambulatory, and that she had a kyphotic curve to 
her spine.  Range of motion was flexion to 80 degrees but 
with some pain in the right buttock at 50 degrees, full 
extension to 35 degrees, lateral bending to the right and 
left of 40 degrees without pain.  She was able to heel-toe 
walk without difficulty.  Lower extremity strength was a 4+ 
out of 5 bilaterally.  The right buttock area was mildly 
tender to palpation.  There was no paravertebral muscle 
spasm, weakness, or tenderness.  Musculature of the back was 
normal.  Deep tendon reflexes were 2+ equal bilaterally lower 
extremities.  Sensation was intact to light touch in the 
lower extremities.  The impression was second-degree 
spondylolisthesis of L4 on L5 with definite pars defect on 
the left, degenerative disc disease and secondary 
degenerative osteoarthritic changes at the L4/5 level.  
Clinically, there were no neurological deficits, and no 
findings other than complaints of pain during the 
examination.

III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for intervertebral disc 
syndrome.  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the Board must 
consider all versions.  

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent disability rating, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating, and severe limitation of motion 
of the lumbar spine warrants a 40 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (effective 
prior to September 26, 2003).

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. 
§ 4.121a, Diagnostic Code 8520 (2003).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



IV.  Analysis

a.  Rating criteria effective prior to September 23, 2002

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for degenerative 
disc disease of the lumbar spine based on the rating criteria 
effective prior to September 23, 2002.

The veteran's degenerative disc disease, lumbar spine is 
currently rated as 40 percent disabling.  In order to warrant 
a 60 percent disability evaluation, the next higher 
evaluation under the old rating criteria, the evidence must 
show intervertebral disc syndrome as pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Functional 
impairment must also be taken into consideration.  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

MRI findings from April 1999 and May 2002 VA x-ray studies 
indicated that the veteran had significant degenerative disc 
disease with secondary degenerative osteoarthritic changes at 
the L4-5 level, grade II spondylolisthesis and disc 
protrusion.  In a June 1999 statement a VA physician noted 
that the veteran had incapacitating back and leg pain and 
that the veteran could not perform the duties required of her 
at work.  The examiner in the May 2001 report stated that the 
veteran's degenerative disc disease was getting progressively 
worse to the point where the veteran was unable to do simple 
activities without pain.  The veteran has also reported being 
unable to perform simple activities for more than a very 
short period of time due to her back pain.  However, the 
Board notes that the numerous examination reports showed that 
the veteran's range of motion was no more than moderately 
limited, albeit with pain.  In the October 1999 report, range 
of motion at the waist was 60 degrees anteriorly and 10 
degrees laterally right and left.  Straight leg raising was 
to 70 degrees, with discomfort bilaterally.  In October 2000, 
straight leg raising was positive bilaterally with pain in 
the back.  In December 2000, range of motion at the waist was 
moderately decreased to 60 degrees anteriorly, 10 degrees 
laterally and posteriorly.  Straight leg raising was 70 
degrees on the left, 50 degrees on the right.  Diminished but 
symmetric deep tendon reflexes were noted, but there were no 
deficits of sensation or motor function.  No muscle atrophy 
was noted on the examinations from 2000 to 2001.  These 
findings reflect no more than mild to moderate neurological 
and orthopedic deficits, and, overall the findings during 
this time did not reflect more than severe intervertebral 
disc syndrome.  

In January 2002, the examiner noted that the veteran had full 
range of motion with pain on any range of motion.  In July 
2002, forward flexion was only mildly limited but with some 
pain in the right buttock at 50 degrees; extension was full 
as was lateral flexion bilaterally without pain.  The Board 
finds that limitation of motion, even when taking into 
consideration her pain on motion, shows no more than moderate 
functional impairment and does not warrant a finding of 
pronounced degenerative disc disease of the lumbar spine.  
Particularly compelling is the opinion of the January 2002 VA 
examiner in a comprehensive examination report, who stated 
that the veteran's pain was causing only mild to moderate 
functional impairment of daily lifestyle requirements in the 
sense that it prevented the veteran from working on her feet 
for long periods, doing any heavy lifting, or sitting for 
prolonged periods.  Although some examiners, as well as the 
veteran, have indicated that the veteran's degenerative disc 
disease of the lumbar spine severely limited her activities, 
the Board finds the objective range of motion reports, as 
well as the opinion of the January 2002 VA examiner in one of 
the most recent examination reports, more probative of the 
veteran's degree of disability.  

The Board notes that there is some evidence of possible 
neuropathy.  In January 2002, the veteran noted occasional 
paresthesia in her right lower extremity.  Further, upon 
objective examination, there were mild paraspinal muscle 
spasms with palpation.  However, she had +2 patellar and 
Achilles reflexes, intact sensation in the lower extremities, 
and the examiner noted that the veteran had no findings of 
any peripheral radiculopathy.  The Board notes that the 
veteran has also indicated pain radiating down her legs.  In 
both the October 1999 and December 2000 private examination 
reports, the same examiner noted that the veteran's reflexes 
were 0 but symmetric.  The examiner's meaning is unclear.  
However, there are other medical reports upon which the Board 
may rely.  In the July 2000 VA outpatient treatment report, 
reflexes were decreased but symmetrical.  In the December 
2000 VA outpatient treatment report, reflexes were 
symmetrical.  As stated just above, in the January 2002 VA 
examination report, the examiner noted +2 patellar and 
Achilles reflexes.  In a July 2002 VA outpatient treatment 
report, deep tendon reflexes were 2+ equal bilaterally lower 
extremities.  Thus, although the meaning of "0 but 
symmetric" is unclear, the remaining medical reports 
indicate normal, and in one case, decreased reflexes.  While 
there may be some abnormality of the reflexes, it does not 
rise to the level of a persistent symptom of sciatic 
neuropathy with little intermittent relief sufficient to 
warrant a higher disability evaluation for pronounced 
degenerative disc disease of the lumbar spine.

In addition to the reflexes, there are other findings 
indicative of the absence of neuropathy.  In the October 1999 
private examination report, sensation and motor appeared to 
be intact.  In the December 2000 private examination report, 
although there was some discomfort in the lower lumbar area 
to palpation, no spasms were noted.  Sensation and motor were 
intact.  In addition, the examiner indicated in the July 2002 
VA outpatient treatment report that there was no 
paravertebral muscle spasm, weakness, or tenderness, and that 
musculature of the back was normal.  Further, sensation was 
intact to light touch in the lower extremities.  Thus, 
although mild spasms were noted in the January 2002 VA 
examination report, they do not appear to be persistent, as 
they were not indicated in either the December 2000 private 
examination report or the July 2002 VA outpatient treatment 
report.  

The veteran reported urinary hesitancy in the May 2001 VA 
outpatient treatment report, and indicated that it might be 
related to her service-connected degenerative disc disease.  
The Board notes that whether this problem is related to her 
service-connected degenerative disc disease is a matter of 
medical etiology, and the veteran does not have the requisite 
knowledge of medical principles that would permit her to 
render such an opinion.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494 (1992).  There is no competent evidence of 
record linking the veteran's urinary hesitancy to her 
service-connected degenerative disc disease of the lumbar 
spine.

Based on the foregoing, the Board finds an absence of any 
significant neuropathy.  The Board finds especially probative 
the conclusion of the examiner in the January 2002 VA 
examination report, who noted that the veteran had no 
findings of any peripheral radiculopathy related to the 
veteran's degenerative disc disease, and the conclusion of 
the examiner in the July 2002 VA outpatient treatment report, 
who stated that there were no neurological deficits, and no 
findings other than complaints of pain.  

The Board finds that Diagnostic Code 5293 in effect prior to 
September 23, 2002, contemplates both orthopedic and 
neurologic manifestations of intervertebral disc syndrome and 
that considering the functional limitation due to limited 
motion and the minimal indication of neuropathy, the overall 
disability picture does not more nearly reflect pronounced 
intervertebral disc syndrome.  The preponderance of the 
evidence is against a grant of an increased evaluation for 
degenerative disc disease of the lumbar spine based on rating 
criteria effective prior to September 23, 2002, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

b.  Rating criteria effective from September 23, 2002, to 
September 25, 2003

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for degenerative 
disc disease of the lumbar spine based on the rating criteria 
effective from September 23, 2002, to September 25, 2003.

A 60 percent evaluation under the rating criteria effective 
from September 23, 2002, to September 25, 2003, is warranted 
when the evidence shows incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, or, in the alternative, when separate evaluations of 
intervertebral disc syndrome's chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities are combined under Section 4.25, whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The Board finds that the 
veteran did not have incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Although the veteran and several examiners indicated that the 
veteran was limited in her physical activities, she was not 
confined to her bed or prescribed bed rest by a physician.  

Regarding chronic orthopedic manifestations of the veteran's 
intervertebral disc syndrome, under Diagnostic Code 5292, 
slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating, moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating, and 
severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  As noted above, the objective evidence 
from numerous examinations shows that the veteran's lumbar 
spine motion is no more than mildly to moderately limited, 
even considering motion lost due to pain, incoordination, 
fatigability, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  More than a 20 percent rating would not be warranted 
under Diagnostic Code 5292.

Regarding chronic orthopedic manifestations under Diagnostic 
Code 5295, lumbosacral strain with slight subjective symptoms 
only warrants a noncompensable evaluation; with 
characteristic pain on motion warrants a 10 percent 
disability evaluation; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent disability rating; 
and severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent disability evaluation.  
38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  As noted 
above, the veteran has pain on motion.  However, there was no 
muscle spasm on extreme forward bending, no unilateral loss 
of lateral spine motion and no marked limitation of forward 
bending in standing position.  The Board finds that the 
objective findings on the examination reports more nearly 
reflect the criteria for a 10 percent disability evaluation, 
but definitely no more than a 20 percent rating under 
Diagnostic Code 5295.

Regarding chronic neurological manifestations of the 
veteran's intervertebral disc syndrome, the Board noted above 
that there was an absence of neuropathy, finding especially 
probative the conclusion of the examiner in the January 2002 
VA examination report, who noted that the veteran had no 
findings of any peripheral radiculopathy related to the 
veteran's degenerative disc disease, and the conclusion of 
the examiner in the July 2002 VA outpatient treatment report, 
who stated that there were no neurological deficits, and no 
findings other than complaints of pain.  Previous 
examinations showed intact motor and sensory examinations, 
some mild decrease in straight leg raising and no muscle 
atrophy.  Thus, the evidence more nearly reflects the 
criteria for a noncompensable evaluation but certainly does 
not show more than mild incomplete paralysis of the sciatic 
nerve, warranting no more than a 10 percent evaluation under 
Diagnostic Code 8520.  Even if a separate evaluation were 
assigned for each side, the combined evaluation would be no 
more than 20 percent.

The veteran does not warrant higher than a 40 percent 
disability rating under the rating criteria effective from 
September 23, 2002, to September 25, 2003, as she does not 
have incapacitating episodes having a total duration of at 
least six weeks during the past 12 months; no more than 20 
percent is warranted for the orthopedic manifestions and no 
more than 20 percent is warranted for the neurologic 
manifestations, and, thus, no more than 40 percent would be 
warranted for the combination of separate ratings for the 
orthopedic and neurologic manifestations.  38 C.F.R. § 4.25 
(2003).

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for degenerative 
disc disease of the lumbar spine based on rating criteria 
effective from September 23, 2002, to September 25, 2003, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

c.  Rating criteria effective from September 26, 2003

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for degenerative 
disc disease of the lumbar spine based on the rating criteria 
effective from September 26, 2003.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria are the same 
as in the preceding section.  As noted above, the veteran did 
not have any incapacitating episodes as defined in the rating 
schedule.  Although the veteran and several examiners 
indicated that the veteran was limited in her physical 
activities, the evidence does not show that she was 
prescribed bed rest by a physician.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  

The Board finds that the veteran warrants no more than a 10 
percent disability evaluation under the new rating criteria 
for motion of the spine.  Forward flexion was 60 degrees in 
the October 1999 and December 2000 examination reports.  It 
was to 80 degrees in the July 2002 examination report, 
showing only mild limitation of motion.  It was essentially 
normal at 95 degrees in the January 2001 examination report.  
The earlier examinations did not give sufficient information 
to assess the combined range of motion but examinations in 
2002 showed combined range of motion considerably greater 
than 120 degrees.  The evidence does not show forward flexion 
of the lumbar spine limited to 30 degrees or ankylosis of the 
thoracolumbar spine, and, as above, a rating greater than 20 
percent would not be warranted under the current scheduler 
criteria for orthopedic manifestations. 

The neurological manifestations were discussed above and that 
discussion equally applies to the rating criteria effective 
September 26, 2003.  Again, as no more than 20 percent would 
be assignable for the orthopedic manifestations, and no more 
than 10 percent would be warranted for the neurological 
manifestations on each side, the combined rating would be no 
more than the 40 percent currently assigned under the old 
criteria.

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for degenerative 
disc disease of the lumbar spine based on rating criteria 
effective from September 26, 2003, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

d.  TDIU

The Board finds that the veteran is not entitled to TDIU as a 
matter of law.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16 (2003).  
The veteran is currently service-connected for one 
disability, degenerative disc disease of the lumbar spine, 
which is rated as 40 percent disabling.  Thus, since the 
veteran does not have a service-connected disability rated at 
60 percent or more, she does not meet the criteria for a 
total disability rating based on individual unemployability.  
The Board acknowledges that she has some disability due to 
diabetes mellitus, as indicated in the SSA documents.  
However, the veteran is not service-connected for diabetes 
mellitus, and thus her disability of diabetes mellitus cannot 
be considered when deciding entitlement to TDIU.  As the law, 
and not the evidence, is dispositive, the appeal is denied 
due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the December 2002 and June 2003 
statements of the case, found that the evidence did not show 
that this case presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The evidence does not show 
that the veteran has been frequently hospitalized for her 
back disorder.  Although examiners in 1999 and 2000 noted 
substantial work limitations due to back pain, the January 
2001 SSA RFC indicated that she was capable of some work 
activity with some restrictions, and SSA disability benefits 
were eventually granted based on her service-connected back 
disorder and nonservice-connected diabetes mellitus, not 
solely on the back disability.  Examiners in 2002 did not 
find any significant neurological deficits as noted above.  
Overall, the evidence does not show marked interference with 
employment due solely to the service-connected back disorder, 
and the Board concludes that referral of this case to the 
Under Secretary or the Director, Compensation and Pension 
Service, for assignment of an extraschedular evaluation is 
not warranted.


ORDER

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



